Citation Nr: 0020462	
Decision Date: 08/04/00    Archive Date: 08/09/00

DOCKET NO.  97-34 224A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland


THE ISSUES

1.  Entitlement to a higher rating for a low back disability, 
currently evaluated as 20 percent disabling.

2.  Entitlement to a higher rating for residuals of a 
cerebrovascular accident (CVA), namely a cognitive disorder, 
currently evaluated as 10 percent disabling.

3.  Entitlement to a higher rating for residuals of a CVA, 
namely right upper extremity weakness, currently evaluated as 
20 percent disabling.

4.  Entitlement to a higher rating for a duodenal ulcer, 
currently evaluated as 10 percent disabling.

5.  Entitlement to a higher rating for hemorrhoids, currently 
evaluated as 10 percent disabling.



REPRESENTATION

Veteran represented by:	Maryland Department of 
Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

K. Parakkal, Counsel


INTRODUCTION

The veteran served on active duty from August 1980 to 
November 1993.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 1994 RO decision which granted the 
veteran's claims of service connection for a low back 
disability (rated 20 percent disabling), residuals of a CVA 
(rated 10 percent disabling), a duodenal ulcer (rated 0 
percent disabling), and hemorrhoids (rated 0 percent 
disabling).  By a May 1996 RO decision, the veteran's rating 
for a duodenal ulcer was increased from 0 to 10 percent 
disabling; and by a September 1996 RO decision, his rating 
for hemorrhoids was increased from 0 to 10 percent disabling.  
By a July 1999 RO decision, it was decided that right upper 
extremity weakness was among his service-connected CVA 
residuals and such was rated as 20 percent disabling in 
addition to the already established 10 percent rating for a 
cognitive disorder.  In sum, the veteran continues to appeal 
to the Board for higher ratings for a low back disability, 
residuals of a CVA (namely, a cognitive disorder and right 
upper extremity weakness), a duodenal ulcer, and hemorrhoids. 

At an October 1995 RO hearing, the veteran withdrew his 
appeal for service connection for ear disease, deafness, 
tinnitus, disability of the feet, disability of the hands, a 
nose and sinus condition, a heart condition, and renal 
disease, and withdrew his appeal for higher ratings for a 
skin condition and hypertension.  An appeal may be withdrawn 
in writing at any time before the Board renders a decision.  
See 38 C.F.R. § 20.204.  It is acknowledged that the veteran 
verbally withdrew certain issues from his appeal during his 
October 1995 hearing; however, such an oral or verbal 
withdrawal was reduced to writing when the hearing testimony 
was transcribed.  Cf. Tomlin v. Brown, 5 Vet. App. 355 (1993) 
(hearing testimony before the RO, when reduced to writing, 
can constitute a notice of disagreement).  Therefore, the 
veteran's October 1995 RO hearing transcript constitutes a 
proper withdrawal of his appeal for service connection for 
ear disease, deafness, tinnitus, disability of the feet, 
disability of the hands, a nose and sinus condition, a heart 
condition, and renal disease, and his claims for higher 
ratings for a skin condition and hypertension.  As such, 
these issues are not before the Board.


REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.

The veteran has presented well grounded claims for higher 
ratings for a low back disability, residuals of a CVA, a 
duodenal ulcer, and hemorrhoids, and VA has a duty to assist 
him in developing his claims.  38 U.S.C.A. § 5107(a); 
38 C.F.R. § 3.159; Littke v. Derwinski, 1 Vet. App. 90 
(1990).

In 1999, the RO scheduled the veteran for several VA 
compensation examinations in order to better assess the 
severity of his service-connected low back disability, 
residuals of a CVA, duodenal ulcer, and hemorrhoids; however, 
he failed to report for such examinations.  

Although the claims folder includes a copy of the letter 
notifying the veteran of his scheduled VA ezaminations in 
december 1993 and January 1994, copies of the letters from 
the VA medical facility notifying the veteran of the date, 
time, and place to report for the examinations in 1999 are 
not in the claims folder.  The inconsistent record of 
notifications raises questions as to whether the veteran 
received adequate notice of the 1999 examinations.  For this 
reason, the veteran should be scheduled for additional VA 
examinations, with notification of the date, time, and place 
of the examinations being made a part of the record.  The 
veteran should understand, however, that the duty to assist 
is not a one-way street; he is obligated to comply with VA's 
requests for information, report for VA examinations, and 
keep VA timely informed of his whereabouts or he may risk a 
denial of his claim or possibly a further delay in the 
adjudication of his claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. 
§§ 3.326, 3.327, 3.655; Hyson v. Brown, 5 Vet. App. 262 
(1993); Olson v. Principi, 3 Vet. App. 480 (1992); Wood v. 
Derwinski, 1 Vet. App. 190 (1991).  Additionally, pursuant to 
VA's duty to assist, ongoing treatment records should be 
secured prior to appellate review of his claims for higher 
ratings.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  The RO and any physician to whom this 
case is assigned for an examination 
and/or a statement of medical opinion 
must read the entire remand, to include 
the explanatory paragraphs above the 
numbered instructions.

2.  The RO should assure that the claims 
folder includes copies of all relevant 
current treatment reports.

3.  The veteran should be scheduled for a 
VA orthopedic examination to evaluate the 
nature and severity of his service-
connected low back disability.  Testing 
should include X-ray studies.  All 
findings should be reported in detail.  
Additionally, the examiner should provide 
answers to the following questions:

a.  What are the veteran's ranges of 
motion for the lumbar spine?

b.  What are the standards for normal 
ranges of motion of the lumbar spine?

c.  How do the examination findings 
relate to that standard in terms of 
whether any limitation of motion is 
severe, moderate, or slight?

d.  Does he have ankylosis of the lumbar 
spine, and, if so, is such ankylosis 
favorable or unfavorable?

The examination report should also 
include responses appropriate to the 
diagnostic criteria for the Diagnostic 
Code regarding intervertebral disc 
syndrome.  The examiner should be asked 
to answer the following questions:

e.  Does he have symptoms compatible with 
sciatic neuropathy with characteristic 
pain, and if so, are such symptoms 
persistent?

f.  Does he have demonstrable muscle 
spasm, absent ankle jerk, or other 
neurological findings appropriate to the 
site of the diseased disc?

g.  Does he have only little intermittent 
relief from his intervertebral disc 
syndrome?

h.  Does he have recurring attacks of 
intervertebral disc syndrome, with 
intermittent relief?

i.  Is the veteran's intervertebral disc 
syndrome such that he only has recurrent 
attacks of intervertebral disc syndrome?

The examiner should also be asked to 
determine whether there are other 
symptoms that affect the range of motion 
and function of the lumbar spine.  The 
examiner should be asked to answer the 
following questions:

j.  Does his lumbar spine exhibit 
weakened movement, excess fatigability, 
incoordination, or pain on use 
attributable to the service connected 
disability (if feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion loss due to these symptoms.)?

k.  Does pain significantly limit 
functional ability during flare-ups or 
when the lumbar spine is used repeatedly 
over a period of time (this determination 
should also, if feasible, be portrayed in 
terms of the degree of additional range 
of motion loss due to pain on use or 
during flare-ups)?

If it is not feasible to answer any of 
the above listed questions, this should 
be so stated.  The claims folder and a 
copy of this remand must be made 
available to the examining physician in 
conjunction with the examination so that 
he/she may review pertinent aspects of 
the appellant's medical history.

4.  The RO should schedule the veteran 
for a VA psychiatric examination to 
determine the severity of his cognitive 
disorder, which is a service-connected 
residual of his CVA.  All necessary 
special studies or tests are to be 
accomplished.  All findings should be 
reported in detail.  Additionally, the 
examiner should provide answers to the 
following questions:

a.  Does the veteran take medication, on 
a continuous basis, as treatment for 
residuals of a CVA?

b.  Does he have a depressed mood?

c.  Does he have anxiety?

d.  Does he have suspiciousness?

e.  Does he have panic attacks, and if 
so, how often does he have them?

f.  Does he have chronic sleep 
impairment?

g.  Does he have mild memory loss, such 
as forgetting names, directions, or 
recent events?

h.  Does he have a flattened affect?

i.  Does he have circumstantial, 
circumlocutory, or stereotyped speech?

j.  Does he have difficulty in 
understanding complex commands?

k.  Does he have impairment of short-and 
long-term memory (e.g., retention of only 
highly learned material, forgetting to 
complete tasks)?

l.  Does he have impaired judgment?

m.  Does he have impaired abstract 
thinking?

n.  Does he have disturbances of 
motivation and mood?

o.  Does he have difficulty in 
establishing and maintaining effective 
work and social relationships?

p.  Has he taken time off from work due 
to his residuals of a CVA, and if so, how 
much?

q.  Does he have suicidal ideation?

r.  Does he have obsessional rituals 
which interfere with routine activities?

s.  Is his speech intermittently 
illogical, obscure, or irrelevant?

t.  Does he have impaired impulse control 
(such as unprovoked irritability with 
periods of violence)?

u.  Does he have spatial disorientation?

v.  Does he neglect his personal 
appearance and hygiene?

w.  Does he have difficulty in adapting 
to stressful circumstances (including 
work or a worklike setting)?

x.  Does he have an inability to 
establish and maintain effective 
relationships?

To the extent possible, the examiner 
should state whether any positive 
symptomatology noted above is 
attributable to any conditions other than 
his service-connected residuals of a CVA.  
If it is not feasible to answer any of 
the above listed questions, this should 
be so stated.  The claims folder and a 
copy of this remand must be made 
available to the examining physician in 
conjunction with the examination so that 
he/she may review pertinent aspects of 
the appellant's medical history.

5.  The veteran should be afforded a VA 
neurological examination in order to 
determine the current severity of his 
residuals of his CVA, namely his right 
upper extremity weakness.  All 
appropriate testing in this regard should 
be accomplished.  Additionally, the 
examiner should answer the following 
questions:

a.  Is the veteran's right extremity his 
major or minor extremity?

b.  Does he have incomplete paralysis of 
the lower radicular group?  If so, is 
such mild, moderate, or severe in nature?

c.  Does he have complete paralysis of 
the lower radicular group?

d.  Does he have paralysis of the 
intrinsic muscles of the right hand, and 
some or all of the flexors of the wrist 
and fingers?

e.  Does he have substantial loss of use 
of the right hand?

If it is not feasible to answer any of 
the above listed questions, this should 
be so stated.  The claims folder and a 
copy of this remand must be made 
available to the examining physician in 
conjunction with the examination so that 
he/she may review pertinent aspects of 
the appellant's medical history.

6.  The veteran should be afforded a VA 
gastrointestinal examination in order to 
determine the current severity of his 
service-connected duodenal ulcer.  All 
appropriate testing in this regard should 
be accomplished.  Additionally, the 
examiner should answer the following 
questions:

a.  Would you characterize the veteran's 
duodenal ulcer as mild, moderate, 
moderately severe, or severe in nature?
 
b.  Does he have recurring duodenal ulcer 
symptoms once or twice a year?

c.  Does he have recurring episodes of 
severe symptoms (of his duodenal ulcer) 
two or three times a year, which average 
10 days in duration?

d.  Does he have continuous moderate 
manifestations of his duodenal ulcer?

e.  Does he have recurrent incapacitating 
episodes of duodenal ulcer symptoms, 
which average 10 days or more in duration 
at least four or more times a year? 

f.  Does his duodenal ulcer result in 
definite impairment as manifested by 
anemia and weight loss?

g.  Does his duodenal ulcer result in 
pain which is only partially relieved by 
standard ulcer therapy?

h.  Does he have periodic vomiting?

i.  Does he have recurrent hematemesis or 
melena?

j.  Does he have manifestations of anemia 
and weight loss productive of definite 
impairment of health?

If it is not feasible to answer any of 
the above listed questions, this should 
be so stated.  The claims folder and a 
copy of this remand must be made 
available to the examining physician in 
conjunction with the examination so that 
he/she may review pertinent aspects of 
the appellant's medical history.

7.  The veteran should be afforded a VA 
rectal examination in order to determine 
the current severity of his service-
connected hemorrhoids.  All appropriate 
testing in this regard should be 
accomplished.  Additionally, the examiner 
should answer the following questions:

a.  Can the veteran's hemorrhoids be 
described as mild or moderate, or in the 
alternative, can they be described as 
large or thrombotic?

b.  Are his hemorrhoids irreducible?

c.  Do his hemorrhoids have excessive 
redundant tissue, evidencing frequent 
recurrences?

d.  Do his hemorrhoids result in 
persistent bleeding and secondary anemia?

e.  Do his hemorrhoids produce fissures?

If it is not feasible to answer any of 
the above listed questions, this should 
be so stated.  The claims folder and a 
copy of this remand must be made 
available to the examining physician in 
conjunction with the examination so that 
he/she may review pertinent aspects of 
the appellant's medical history.

The veteran must be properly informed of 
all of his scheduled VA examinations, and 
he should be given notice of the 
consequences of failure to report for the 
examination(s), including an explanation 
of the provisions of 38 C.F.R. § 3.655.  
If the veteran does not report for the 
examination(s), the claims folder should 
include clear documentation of his 
failure to report, including a statement 
as to whether he failed to appear without 
notice, or whether he requested 
cancellation or postponement and 
rescheduling of the examination(s).

8.  After the development requested above 
has been completed, the RO should review 
the veteran's claims folder and ensure 
that all the foregoing development has 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action should be 
taken.

9.  The RO should review the veteran's 
claims based on all of the evidence on 
file.  All appropriate laws and 
regulations should be applied.  If the 
benefits being sought by the veteran are 
not resolved to his satisfaction, he and 
his representative should be sent 
supplemental statement of the case.

After the veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case, the claims folder shall be returned to the Board for 
further appellate review.  No action is required of the 
veteran until he receives further notice.  The purposes of 
this remand are to procure clarifying data and to comply with 
governing adjudicative procedures.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of this appeal.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.




		
	G. H. Shufelt
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


